Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.

In regarding claims 1-20:
	Step 1:
	Claims 1-20 are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter. A method and an apparatus. 

	Step 2A: Claims 1-20 are directed a method/apparatus of “a method for planning a pass path, comprising: acquiring current road environment information in front of a vehicle;  setting pass candidate points according to the current road environment information and a driving strategy; and determining a current optimal passable path according to the pass candidate points. 
	Prong 1:
These steps in this claim are generic automation and could be done by a human. These steps do not show any technological steps and are only a recitation of mental steps taken by a driver. For example a driver can plan a pass and think about how they will pass, and looking at the road would be creating points. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mental steps, then it falls within the “performing mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Prong 2: 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a method (claim 1), an apparatus (claim 12), a computer readable storage medium storing a computer program (claim 20), is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computing component / software application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception such as improvements to another technology or technical field, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
For a human, he/she will think about how they are driving a vehicle and how they will be passing another vehicle based on the environment.
Moreover, the claim language that may be separate from the abstract idea (i.e., additional elements) include computer readable storage medium storing a computer program, method, vehicle and apparatus.
The additional hardware/software (e.g., processor, machine-readable medium) perform only basic function, which would be common to every additional hardware/software (e.g., processor, machine-readable medium).
Thus, the recited generic additional hardware/software (e.g., processor, machine-readable medium) perform no more than their basic computer function. In the court of Alice Corp. v. CLS Bank Intl, the court cites a “data processing system” with a “communications controller” and “data storage unit,” for example, —is purely functional and generic (page 16). In the specification of instant application, processor, machine-readable medium are general computer components ([0023] in publication). Generic computer-implementation of a method is not a meaningful limitation that alone can amount to significantly more than an abstract idea. Moreover, when viewed as a whole with such additional element considered as an ordered combination, claims modified by adding a generic computer are nothing more than a purely conventional computerized implementation of an idea in the general field of computer processing and do not provide significantly more than an abstract idea. 
Furthermore claim 20 needs the phrase “non-transitory” to be added as it can be interpreted as a wireless signal without this phrase. Nothing is the specification makes this clear.

Consequently, the identified additional elements taken into consideration individually or in combination fails to amount of significantly more than the abstract idea above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/703,999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitation claims 1-20 in the current application are inside of claims 1-20 of the referenced co-pending application.
For example claim 1 of the referenced application claims “1. (Currently Amended) A pass route planning method, comprising: obtaining, by a pass route planning apparatus located in a vehicle, current road environment information in front of [[a]] the vehicle; determining, by the pass route planning apparatus, a current passable area according to the current road environment information, the current passable area being an area where an obstacle is excluded; setting, by the pass route planning apparatus, pass candidate points in the current passable area; and determining, by the pass route planning apparatus, a current optimal passable route according to the pass candidate points.” While the current application claims “1. A method for planning a pass path, comprising: acquiring current road environment information in front of a vehicle; setting pass candidate points according to the current road environment information and a driving strategy; and determining a current optimal passable path according to the pass candidate points.” all of the limitations of the current application are inside of the reference application.  The rest of the independent claims respectively contain the same subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The remainder of the claims of the current application subject matter are inside of the dependent claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudecek et al (US 2018/0345963).
As per claims 1, 12, and 20 Hudecek teaches, a method, apparatus and a computer readable storage medium for planning a pass path, comprising: acquiring current road environment information in front of a vehicle (Hudecek, ¶[0031] “First, the schematic structure of an autonomous driving assistance system 1 according to the embodiment is described with reference to FIG. 1 to FIG. 2. FIG. 1 is a diagram illustrating the schematic structure of the autonomous driving assistance system 1 according to the embodiment.” ); setting pass candidate points according to the current road environment information (Hudecek, fig.1 and ¶[0034-36] showing the road environment  ) and a driving strategy (Hudecek, fig.1 this would be coming up with the plan of where to pass a vehicle, the automation of this plan would be strategy); and determining a current optimal passable path according to the pass candidate points (Hudecek, ¶[0017] FIG. 10 is a diagram illustrating an example of how to correct target speeds associated with reference points. And ¶ [0046] Data recorded as the node data 35 includes data on the following: a branching point (including an intersection and a T-junction) of an actual road; coordinates (locations) of node points set at predetermined intervals on each road in accordance with the radius of curvature, etc.; node attributes indicating whether a node corresponds to an intersection, etc.; a connection link number list that lists link numbers of links connecting to the node; an adjacent node number list that lists node numbers of nodes located adjacent to the node across a link; and the height (altitude) of each node point. ).

As per claims 2 and 13, Hudecek teaches, the method according to claim 1, wherein the setting pass candidate points according to the current road environment information and a driving strategy comprises: 
determining a current passable area according to the road environment information; and setting the pass candidate points in the current passable area according to the driving strategy (Hudecek, ¶[0068] “As illustrated in FIG. 8, the travel trajectory candidate 50 is set for each lane on the road that forms the planned travel route, in such a manner as to pass near the center of the lane.”   ).

As per claim 3, Hudecek teaches, the method according to claim 2, wherein after the determining a current passable area according to the road environment information, further comprises: when there is a plurality of current passable areas, determining a current optimal passable area in the current passable areas according to an optimal area selection strategy (Hudecek, fig.4, S2 “acquire lane information about planned travel route”   ); accordingly, the setting pass candidate points in the current passable area according to the driving strategy comprises: setting the pass candidate points in the current optimal passable area according to the driving strategy (Hudecek, ¶[0068] “As illustrated in FIG. 8, the travel trajectory candidate 50 is set for each lane on the road that forms the planned travel route, in such a manner as to pass near the center of the lane. Thus, the coordinates of the travel trajectory candidate 50 form a line of coordinates of points 51 that are located near the center of the lane.” The points 50-51 represents optimal passable area and the driving strategy is that planning of passing).

As per claims 4, 6, 15 and 17,  Hudecek teaches, the method according to claim 3, wherein the current road environment information comprises: moving vehicle obstacle information and lane line information (Hudecek, ¶[0048] “The detection information DB 32 is storage means for storing detection information about the obstacle detected by the external vehicle camera 7 or various sensors mounted on the vehicle 3.”  ); the setting pass candidate points in the current optimal passable area according to the driving strategy comprises: setting pass candidate points with a first density in a car-following area located in a rear side of a moving vehicle obstacle in the current optimal passable area ( Hudecek, fig.10 “distance from vehicle” represents following area  ); setting pass candidate points with a second density in an overtaking area located in left, right and front sides of the moving vehicle obstacle in the current optimal passable area; setting pass candidate points with a third density in a free driving space area of the current optimal passable area; wherein the first density is greater than the second density, and the second density is greater than the third density (Hudecek, ¶[0017][0042][0046][0082][0103] and [0105]    As the system would keep going as in fig.10 there would be a third and second density and different values could be assigned to each).

As per claim 5, Hudecek teaches, the method according to claims 2 and 16, wherein the determining a current passable area according to the road environment information comprises: determining multiple current passable subareas from a current starting position to a current target position according to the current road environment information; and determining at least one current passable area according to the multiple current passable subareas sequentially arranged from the current starting position to the current target position (Hudecek, ¶ [O017, 0046, 0048, and 0067] fig.12 57-58 showing possible subareas to be passing  ).


As per claims 7 and 18, Hudecek teaches, the method according to claim 1, wherein the determining a current optimal passable path according to the pass candidate points comprises: calculating multiple current passable paths according to the pass candidate points (Hudecek, fig.17 represent multiple paths to be able to pass as where will be different lanes and a separate lane is different path); and determining the current optimal passable path from the multiple current passable paths according to an optimal path selection strategy ( Hudecek, ¶[ 0024 ,0046, 0049, 0033, 0120, and 0136] fig.17 represents optimal path ).

As per claims 8 and 19, Hudecek teaches, the method according to claim 7, wherein the calculating multiple current passable paths according to the pass candidate points comprises: calculating the multiple current passable paths with a path determining algorithm according to the pass candidate points (Hudecek, fig.17 the algorithm would be the processor getting direction to pick path 65   ).

As per claims 9 and 11, Hudecek teaches, the method according to claim 7, wherein the determining a current optimal passable path from the multiple current passable paths according to an optimal path selection strategy comprises: comparing the multiple current passable paths according to a preset metric (Hudecek, fig.17 the preset metric would be the size of the lane for passing   ); and selecting a current passable path with an optimal preset metric from the multiple current passable paths as the current optimal passable path (Hudecek, fig.17 and ¶[0024] represents the optimal preset path to take   ).

As per claim 10, Hudecek teaches, the method according to claim 9, wherein the optimal metric comprises any one or more of the following metrics: a security metric, a fuel consumption metric and a comfortability metric ( Hudecek, ¶[0150] “thus allowing the vehicle to travel in such a manner that fuel efficiency is increased and that an occupant of the vehicle feel comfortable.” ).

As per claims 11 and 14, Hudecek teaches, the method according to claim 9, wherein after the selecting a current passable path with an optimal preset metric from multiple current passable paths as the current optimal passable path, further comprising: outputting a driving strategy corresponding to the current optimal passable path; and controlling driving of the vehicle according to the current optimal passable path and a corresponding driving strategy ( Hudecek, ¶[0150] “thus allowing the vehicle to travel in such a manner that fuel efficiency is increased and that an occupant of the vehicle feel comfortable.” this represents a driving strategy ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/